Citation Nr: 0405722	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
osteoarthritis of the left talocalcaneal joint.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a laceration of the left palm.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  There is no indication in the file that the 
RO has satisfied these duties to the veteran; therefore, the 
RO shall inform the veteran of his rights under the VCAA. 

The veteran has reported that he received treatment for his 
left ankle and left hand disabilities at San Luis Obisbo and 
Santa Barbara Outpatient.  These records are not on file.  
The RO, therefore, should request additional information from 
the veteran regarding these records, such as the name, 
address and dates of treatment.  38 C.F.R. § 3.159(c)(1) 
(2003).  The RO should then request the veteran's treatment 
records from these facilities.  38 C.F.R. § 3.159(c)(2) 
(2003).  The veteran is advised that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159(c)(1)(i), (ii) (2003).  

Finally, the veteran underwent a VA physical examination in 
October 2002; however, the Board finds that the veteran 
should be scheduled for another examination to assess the 
current severity of his left ankle disorder and residuals of 
a laceration to the left palm.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should contain a summary of the 
provisions of 38 U.S.C.A. §§ 5103 and 
5103A.  

2.  The RO should contact the veteran 
and obtain from him the names and 
addresses of all treatment providers 
who treated him since separation from 
service.  The RO should, then, take all 
necessary steps to obtain any treatment 
records specifically identified by the 
veteran, including those listed 
hereinabove.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his left ankle 
disorder.  All indicated studies should 
be performed and all clinical findings, 
including range of motion of the ankle 
reported in detail.  The examiner 
should provide an opinion regarding the 
severity of the left ankle disorder, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should 
express an opinion as to whether or not 
there is severe painful motion or 
weakness of the ankle.  The examiner 
should be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; 
if feasible, these determinations 
should be expressed in terms of 
additional loss of range of motion due 
to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should also provide an opinion 
as to whether the veteran's tibia or 
fibula is impaired due to slight, 
moderate, or marked malunion of the 
ankle.  The RO should forward the 
veteran's claims file to the VA 
examiner to be reviewed in conjunction 
with the examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  The RO should schedule veteran for 
a VA dermatology examination to 
evaluate the severity of his scar to 
the left palm.  All indicated studies 
should be performed and all clinical 
findings, including range of motion of 
the left hand reported in detail.  The 
examiner should provide an opinion 
regarding visible or palpable tissue 
loss.  The examiner should also provide 
an opinion regarding the veteran's 
complaints of numbness and decreased 
sensation to the hand.  

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 20 percent for a 
left ankle disorder, and entitlement to 
a rating in excess of 10 percent for 
residuals of a laceration to the left 
palm.  In this issuance, the RO should 
provide the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003).  If the 
determination of the claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




